Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 1 of 40 Page ID
                                  #:2515




                        EXHIBIT A
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 2 of 40 Page ID
                                  #:2516


                                 SETTLEMENT AGREEMENT
       This Settlement Agreement is made and entered into as of this __ day of October, 2019,
by and between Plaintiffs Cara Centko, Jenn Lazar, Christopher Stanczak, Rose Creps, James
Kinnick, Wallace Coats, Maryanne Brogan, Andrea Smolek, Danny Dickerson, Robert Fockler,
Amy Franklin, Donald House, Dave Loomis, Joseph McCallister, Arron Miller, Ricky Montoya,
Lynn North, Mark Rice, Reid Schmitt, James Smith, and Chris Stackhouse (the “Plaintiffs” or
“Class Representatives”), individually and as representatives of the Class defined below, and
Defendants Hyundai Motor America (“HMA”), Hyundai Motor Company (“HMC”), Kia Motors
Corporation (“KMC”) and Kia Motors America (“KMA”) (collectively the “Parties”).
       WHEREAS, Plaintiffs Centko and Lazar filed the proposed nationwide class action
lawsuit Centko and Lazar v. Kia Motors America, Inc., No. 8:17-cv-00838 (C.D. Cal.) on May
10, 2017; Plaintiffs Stanczak and Creps filed the proposed nationwide class action lawsuit
Stanczak and Creps v. Kia Motors America, Inc. et al., No. 8:17-cv-1365 (C.D. Cal.) on August
8, 2017; Plaintiffs Kinnick and Coats filed the proposed nationwide class action lawsuit Kinnick
and Coats v. Hyundai Motor Company, et al., No. 8:17-cv-02208 (C.D. Cal.) on December 19,
2017; Plaintiff Brogan filed the proposed nationwide class action lawsuit Brogan v. Hyundai
Motor America, et al., No. 8:17-cv-00622 (C.D. Cal) on January 23, 2018; and Plaintiff Smolek
filed the proposed nationwide class action lawsuit Smolek v. Hyundai Motor America, et al., No.
2:18-cv-05255 (C.D. Cal.) on April 16, 2018;
       WHEREAS, on August 7, 2018, the Court ordered these cases consolidated as In re:
Hyundai and Kia Engine Litigation, No. 8:17-cv-00838 (C.D. Cal.);
       WHEREAS, these cases arise from Plaintiffs’ allegations that certain Kia and Hyundai
vehicles equipped with Theta II 2.0-liter and 2.4-liter gasoline direct injection engines were
manufactured, marketed, sold, and leased with an engine defect that can result in sudden engine
seizure, engine failure and/or engine fire;
       WHEREAS, HMA, HMC, KMC and KMA deny Plaintiffs’ allegations, deny all liability
and culpability, and maintain that they have meritorious defenses;
       WHEREAS, following consolidation of the cases, counsel for the Parties met and
conferred several times, including with an engineering representative from HMA, HMC, KMC
and KMA present, regarding Plaintiffs’ allegations, HMA’s, HMC’s, KMC’s and KMA’s
defenses, and potential resolution of the litigation;

                                              Page 1 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 3 of 40 Page ID
                                  #:2517


        WHEREAS, as part of these discussions, and in the context of a potential classwide
resolution, HMA, HMC, KMC and KMA informed plaintiffs they planned to conduct a product
improvement campaign of some of the vehicles at issue in these actions, in accordance with
procedures reviewed by the National Highway Traffic Safety Administration;
        WHEREAS, Defendants in In re: Hyundai and Kia Engine Litigation moved to dismiss
the claims of the plaintiffs on September 4, 2018, and plaintiffs opposed the motion October 9,
2018;
        WHEREAS, on December 14, 2018, Plaintiffs Fockler, House, Loomis, Miller, Moore,
Rice, and Smith, along with other plaintiffs not subject to this Settlement (defined below), filed
the proposed nationwide class action lawsuit Flaherty v. Hyundai Motor Company, et al., No.
18-cv-02223 (C.D. Cal.), alleging similar claims to those in In re: Hyundai and Kia Engine
Litigation; Flaherty was amended twice, on January 10, 2019, and May 1, 2019, to add Plaintiffs
Dickerson, McCallister, Montoya, Franklin, North, Schmitt, and Stackhouse, along with other
plaintiffs not subject to this Settlement;
        WHEREAS, Defendants and the Plaintiffs in In re: Hyundai and Kia Engine Litigation
mediated on December 21, 2018, with the assistance of Hon. Ronald M. Sabraw (Ret.) of JAMS,
at which time they reached a settlement in principle to resolve the class allegations, subject only
to Hyundai and Kia management approval;
        WHEREAS, the Parties, including counsel in Flaherty, continued settlement discussions
over the next several months, resulting in certain modifications and enhancements to the
proposed settlement;
        WHEREAS, the Parties have continued to negotiate the final portions of this Settlement
Agreement including fees and administrative matters;
        WHEREAS, Class Counsel (defined below) have investigated the facts and law relating
to Plaintiffs’ claims and HMA’s, HMC’s, KMC’s and KMA’s defenses, and have concluded that
a settlement with HMA, HMC, KMC and KMA according to the terms set forth below is in the
best interests of Plaintiffs and the Class;
        WHEREAS, despite their denial of any liability or culpability and their belief that they
have meritorious defenses to the claims alleged, HMA, HMC, KMC and KMA nevertheless
decided to enter into the Settlement described herein as a benefit to their customers and to avoid
further litigation;

                                              Page 2 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 4 of 40 Page ID
                                  #:2518


         WHEREAS, Plaintiffs have and will continue to take reasonable confirmatory discovery,
including deposition(s) of a corporate designee(s), to the extent that additional information is
reasonably required to support the terms of the Settlement Agreement. Any such discovery shall
be subject to limitations negotiated by Class Counsel and HMA’s, HMC’s, KMC’s and KMA’s
counsel.
         NOW, THEREFORE, in consideration of the covenants, agreements, and releases set
forth herein, and intending to be legally bound, it is agreed by and among the undersigned that
this Action be settled, compromised, and judgment entered on the terms and conditions set forth
below.

I.       DEFINITIONS
         A.     “Action”
         “Action” refers to the consolidated litigation titled In re: Hyundai and Kia Engine
Litigation, No. 8:17-cv-00838 (C.D. Cal.), inclusive of the underlying cases that were
consolidated, and the claims of Plaintiffs Danny Dickerson, Robert Fockler, Amy Franklin,
Donald House, Dave Loomis, Joseph McCallister, Arron Miller, Ricky Montoya, Lynn North,
Mark Rice, Reid Schmitt, James Smith, Chris Stackhouse and Class members from Flaherty v.
Hyundai Motor Company, et al., No. 18-cv-02223 (C.D. Cal.). Flaherty is not settled in its
entirety, and the claims of Flaherty’s named plaintiffs and putative class members not explicitly
named, identified, or encompassed in this Settlement Agreement are subject to ongoing
litigation.
         B.     “Claim”
         A “Claim” is a request for reimbursement under this Settlement.
         C.     “Claimant”
         “Claimant” is a Class member or other person or entity eligible to make a Claim pursuant
to this Settlement Agreement (e.g., a subsequent purchaser of a Class Vehicle under the terms of
the Lifetime Warranty, described in Section II).
         D.      “Claim Form”
         “Claim Form” refers to a form used to make a Claim under this Settlement, substantially
in the form attached hereto as Exhibit B.
         E.     “Settlement Class” or “Class”
         “Settlement Class” or “Class” refers to:

                                             Page 3 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 5 of 40 Page ID
                                  #:2519


       All owners and lessees of a Class Vehicle who purchased or leased a Class
       Vehicle in the United States, including those that were purchased while the owner
       was abroad on active U.S. military duty, but excluding those purchased in U.S.
       territories and/or abroad.
       Excluded from the claims of the Class (and not released by this Settlement) are all claims
for death, personal injury, property damage (other than damage to a Class Vehicle that is the
subject of a Qualifying Repair), and subrogation. Also excluded from the Class are HMA,
HMC, KMC and KMA; any affiliate, parent, or subsidiary of HMA, HMC, KMC or KMA; any
entity in which HMA, HMC, KMC or KMA has a controlling interest; any officer, director, or
employee of HMA, HMC, KMC or KMA; any successor or assign of HMA, HMC, KMC or
KMA; any judge to whom this Action is assigned, his or her spouse, and all persons within the
third degree of relationship to either of them, as well as the spouses of such persons; (c)
individuals and/or entities who validly and timely opt-out of the settlement; (d) consumers or
businesses that have purchased Class Vehicles previously deemed a total loss (i.e., salvage or
junkyard vehicles) (subject to verification through Carfax or other means); and (e) current or
former owners of a Class Vehicles that previously released their claims in an individual
settlement with HMA, HMC, KMC and KMA with respect to the issues raised the Action (for
the purpose of clarity, individual owners of 2011-2014 Hyundai Sonatas who released claims
against HMA and HMC in the settlement reached in Mendoza v. Hyundai Motor Company Ltd.,
et. al., Case No. 15-cv-01685-BLF (C.D. Cal.) are not excluded from the claims of the Class).
       F.      “Class Counsel”
       “Class Counsel” means Matthew D. Schelkopf of Sauder Schelkopf, Adam Gonnelli of
The Sultzer Law Group, and Bonner Walsh of Walsh PLLC, as per the Order of Judge Staton of
June 16, 2018 in In re: Hyundai and Kia Engine Litigation (Dkt. 80), and also Steve Berman of
Hagens Berman Sobol Shapiro LLP.
       G.      “Class Vehicles”
       “Class Vehicles” refer to all 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and certain
2019 model year Hyundai Sonata vehicles, all 2013, 2014, 2015, 2016, 2017, 2018, and certain
2019 model year Hyundai Santa Fe Sport vehicles, all 2014, 2015, 2018, and certain 2019 model
year Hyundai Tucson vehicles, all 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and certain
2019 model year Kia Optima vehicles, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and certain


                                             Page 4 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 6 of 40 Page ID
                                  #:2520


2019 model year Kia Sorento vehicles, and all 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,
and certain 2019 model year Kia Sportage vehicles, originally equipped with or replaced with a
genuine Theta II 2.0 liter or 2.4 liter gasoline direct injection engine within OEM specifications,
that were purchased or leased in the United States, excluding the territories, and including those
that may have been purchased while the owner was abroad on active U.S. military duty. For
2019 model year vehicles listed above, the Class shall include those vehicles that were
manufactured before the Knock Sensor Detection System technology described in this agreement
was incorporated into their production.
       H.      “Court”
       “Court” means the United States District Court for the Central District of California.
       I.       “Effective Date”
       “Effective Date” means the first date after the Court’s entry of final approval (“Final
Approval Order”) and entry of Judgment is entered, if no appeal is timely filed or if no motion to
extend the time for filing an appeal has been filed. If there is an appeal, the Effective Date of
Settlement shall be the date on which all appellate rights with respect to the Final Approval
Order and Judgement in the Action have expired or been exhausted in such a manner as to render
the Final Approval Order and Judgment non-appealable.
       J.      “Exceptional Neglect”
       “Exceptional Neglect” means (a) when the vehicle clearly evidences a lack of
maintenance or care for a significant period of time of not less than one (1) year, such that the
vehicle appears dilapidated, abandoned, and/or beyond repair unless such lack of maintenance
was due to a Loss Event; or (b) failure of a Settlement Class member to have the KSDS (“Knock
Sensor Detection Software”) installed pursuant to the KSDS Product Improvement Campaign by
a Hyundai or Kia dealer within 60 days of the Notice Date, or within 60 days of the mailing of
the KSDS campaign notice, whichever is later. Diagnostic costs associated with establishing
Exceptional Neglect will be borne by Defendants.
       K.      “Fairness Hearing” and/or “Final Approval Hearing”
       “Fairness Hearing” and/or “Final Approval Hearing” means the final hearing to be
conducted by the Court on such date as the Court may order to determine the fairness, adequacy,
and reasonableness of the Settlement in accordance with applicable jurisprudence, to be held
after notice has been provided to the Settlement Class in accordance with this Settlement, and


                                             Page 5 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 7 of 40 Page ID
                                  #:2521


where the Court will: (a) determine whether to grant final approval to the certification of the
Settlement Class; (b) determine whether to designate Plaintiffs as the representatives of the
Settlement Class; (c) determine whether to designate Class Counsel as counsel for the Settlement
Class; (d) determine whether to grant final approval to the Settlement; (e) rule on Class
Counsel’s Application for a Fee and Expense Award; (f) rule on Class Representatives’
Application for Class Representative Service Awards; and (g) consider whether to enter the
Final Approval Order.
       L.      “Knock Sensor Detection Software”

       “Knock Sensor Detection Software” (or “KSDS”) refers to the engine monitoring
technology developed by Defendants that, with software innovations, leverages existing
hardware on the subject Class Vehicles to continuously monitor engine performance for
symptoms that may precede engine failure and that is being offered as a software update to Class
members free of charge pursuant to the product improvement campaigns referenced herein.

       M.      “Lifetime Warranty”
       “Lifetime Warranty” refers to the extension of the existing Powertrain Warranty to cover
the short block assembly, consisting of the engine block, crankshaft and bearings, connecting
rods and bearings, and pistons, in those Class Vehicles owned by individual consumers that have
completed the KSDS update in connection with Defendants’ now-ongoing product improvement
campaigns described herein. The Lifetime Warranty shall also apply to any damage caused to
the long block assembly due to connecting rod bearing failure. With the exception of cases of
Exceptional Neglect and subject to the existing terms, limitations, and condition of the Class
Vehicles’ original Powertrain Warranty, the Lifetime Warranty shall otherwise endure
irrespective of the Class Vehicle’s mileage or duration of ownership. The Lifetime Warranty
shall not apply or be available to commercial entities such as used car dealers, franchisees, or
automobile auction houses. For Class Vehicles that may otherwise need a new engine pursuant
to this warranty at or above 150,000 miles and more than eight (8) years from the original in-
service date, Defendants shall have the option, in lieu of replacing the engine under warranty, to
either, at the vehicle owner’s election, (i) repurchase the vehicle at Bluebook value (very
good/private party) or (ii) pay the owner $2,000.00 in lieu of an engine replacement, provided
that the owner has installed the KSDS, and which payment will require that the owner agree in
writing to assume all risk going forward and to void the vehicle’s remaining Lifetime Warranty.

                                            Page 6 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 8 of 40 Page ID
                                  #:2522


       N.      “Long Form Notice”
       “Long Form Notice” refers to the notice to be sent to the Class as detailed below,
substantially in the same form as Exhibit A.
       O.      “Loss Event”
       “Loss Event” means any Class Vehicle incident that would have led to a Qualifying
Repair (including, but not limited to, an engine fire) but either the cost of the repair was too great
or other circumstances led the Class member to dispose of the Class Vehicle at a loss. This
includes events in which there was insurance coverage, but where the Class member was still not
made whole by such insurance payments.
       P.       “Notice Date”
       “Notice Date” refers to the date 90 days after the Court enters an order preliminarily
approving this Settlement.
       Q.      “Pamphlet”
       “Pamphlet” refers to the separate, color-printed document that will be provided after the
Effective Date, substantially in the same form as attached as Exhibit C. The Pamphlet shall be
designed to be kept with the owner’s manual for Class Vehicles. The Pamphlet shall
(i) prominently warn of the risk that Class Vehicles may suffer engine stalling while driving,
(ii) list all warning signs known by HMA and HMC (for Hyundai Class Vehicles) and KMA and
KMC (for Kia Class Vehicles) that potentially precede such an engine seizure or stall, such as
engine knocking and illumination of the Class Vehicle’s oil lamp; (iii) recommend that any Class
member who has not already done so, should promptly present their Class Vehicle to an
authorized Hyundai or Kia dealership (as appropriate depending on the vehicle) for a free
inspection and, if appropriate, repair; (iv) describe the warranty and reimbursement benefits
provided by this Settlement; and (v) describe HMA’s, HMC’s, KMC’s or KMA’s (as the case
may be) product improvement campaign for the Class Vehicles, including the free knock sensor
detection software update.
       R.       “Parties”
       “Parties” (or “Party” individually) means Plaintiffs and Defendants.
       S.       “Plaintiffs’ Counsel”
       “Plaintiffs’ Counsel” (as distinct from “Class Counsel”) means Matthew D. Schelkopf of
Sauder Schelkopf, Adam Gonnelli of The Sultzer Law Group, Bonner Walsh of Walsh PLLC,


                                             Page 7 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 9 of 40 Page ID
                                  #:2523


Daniel C. Levin and Adam B. Cohen of Levin Sadran and Berman LLP, Jason S. Rathod,
Nicholas Migliaccio, and Esfand Nafisi of Migliaccio & Rathod LLP, Steve Berman and
Christopher Pitoun of Hagens Berman Sobol Shapiro LLP, and Robert Hilliard of Hilliard
Muñoz Gonzales LLP.
       T.      “Preliminary Approval Order”
       “Preliminary Approval Order” means the proposed order to accompany the motion for
preliminary approval, substantially in the form attached hereto as Exhibit D.
       U.      “Proof of Loss Event”
       “Proof of Loss Event” means the original or a copy of any document(s) generated
pertaining to the loss that was incurred.
       V.       “Proof of Repair Expense”
       “Proof of Repair Expense” means the original or a copy of any document(s) generated at
or around the time expense was incurred for a Qualifying Repair that identifies the Qualifying
Repair’s nature, date performed, and cost incurred by the Class member for the Qualifying
Repair. For Class members who had the Qualifying Repair performed at a Hyundai or Kia
dealership, the cost incurred by the Class member for the Qualifying Repair shall be
substantiated as set forth in Section II.C.3.
       W.      “Proof of Repair-Related Expense”
       “Proof of Repair-Related Expense” means the original or a copy of any document(s)
generated at or around the time that expense was incurred for a rental car, towing service, or
other out-of-pocket expense in direct conjunction with obtaining a Qualifying Repair, and which
identifies the nature of the expense, the date the cost was incurred, and the dollar amount.
       X.      “Qualifying Repair”
       “Qualifying Repair” refers to any type of repair, replacement, diagnosis, or inspection of
the Class Vehicle short block assembly consisting of the engine block, crankshaft and bearings,
connecting rods and bearings, and pistons, due to a connecting rod bearing failure or symptoms
associated with connecting rod bearing failure, but excluding Exceptional Neglect. Diagnostic
costs associated with establishing Exceptional Neglect will be borne by Defendants. For
purposes of reimbursement of repairs that occurred before the Class member received notice of
this Settlement, “Qualifying Repair” also includes any other Class Vehicle components,
including but not limited to the Class Vehicle long block (and the long block’s components),


                                                Page 8 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 10 of 40 Page ID
                                   #:2524


 battery, or starter, provided that the corresponding Proof of Repair Expense reflects that the work
 was conducted in an attempt to address engine seizure, engine stall, engine noise, engine
 compartment fire, illumination of the oil lamp, or otherwise repair mechanical or cosmetic
 damage to the Class Vehicle that are the natural and probable consequence of a connecting rod
 bearing failure or symptoms associated with connecting rod bearing failure, but excluding
 Exceptional Neglect, except for any repairs for which the Proof of Repair Expense reflects that
 the repairs were plainly unrelated to the engine short block assembly issues (for example, a stall
 caused by a fuel pump, oxygen sensor, or the electrical system). Any repairs or replacement of a
 Class Vehicle oil filter in an attempt to address engine seizure, engine stall, engine noise, or
 illumination of the oil lamp, caused by a connecting rod bearing failure, but excluding
 Exceptional Neglect, will be presumed to be included within the definition of a Qualifying
 Repair. Nothing in this definition shall require HMA, HMC, KMC or KMA to provide repairs
 caused by a collision involving a Class Vehicle, unless such collision is directly caused by a
 Class Vehicle failure otherwise subject to a Qualifying Repair, such as an engine fire.
        Y.      “Releasees”
        “Releasee[s]” shall refer jointly and severally, individually and collectively to entities
 that marketed the Class Vehicles, entities that designed, developed, and/or disseminated
 advertisements for the Class Vehicles, HMA, Hyundai America Technical Center, Inc. (also
 doing business as Hyundai-Kia America Technical Center), HMC, KMA, KMC, all affiliates of
 the Hyundai Motor Group, and each of their respective future, present, and former direct and
 indirect parents, subsidiaries, affiliates, divisions, predecessors, successors, assigns, dealers,
 distributors, agents, principals, suppliers, vendors, issuers, licensees, and joint ventures, and their
 respective future, present, and former officers, directors, employees, partners, general partners,
 limited partners, members, managers, agents, shareholders (in their capacity as shareholders) and
 legal representatives, and the predecessors, successors, heirs, executors, administrators, and
 assigns of each of the foregoing. As used in this paragraph, “affiliates” means entities
 controlling, controlled by, or under common control with a Releasee.
        Z.      “Releasors”
        “Releasor[s]” shall refer jointly and severally, individually and collectively to the Class
 Representatives, the Class members, and their future, present, and former direct and indirect
 parents, subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and their


                                               Page 9 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 11 of 40 Page ID
                                   #:2525


 respective future, present, and former officers, directors, employees, partners, general partners,
 limited partners, members, managers, agents, shareholders (in their capacity as shareholders) and
 legal representatives, and the predecessors, successors, heirs, executors, administrators, and
 assigns of each of the foregoing. As used in this paragraph, “affiliates” means entities
 controlling, controlled by or under common control with a Releasor.
          AA.    “Settlement”
          “Settlement” means the settlement into which the Parties have entered to resolve the
 Action. The terms of the Settlement are as set forth in this Settlement Agreement and attached
 exhibits.
          BB.    “Settlement Administrator” or “Claims Administrator”
          “Settlement Administrator” or “Claims Administrator” means Defendants or their
 administrators selected to administer the Settlement and approved by the Court.
          Capitalized terms in this Settlement Agreement not defined in this section shall have the
 meanings ascribed to them elsewhere in this Agreement.

 II.      SETTLEMENT CONSIDERATION
          In consideration for the Settlement, entry of judgment, and dismissal, and for the mutual
 release provided herein, HMA and KMA agree to provide the following consideration to the
 Class:
          A.     Lifetime Warranty Coverage For Engine Short Block
          1.     Effective beginning on the Notice Date, HMA and KMA shall extend and sustain
 into full effect the Lifetime Warranty for all eligible Class Vehicles.
          2.     For the 90-day period immediately following the Notice Date, all Class Vehicles
 that have not received a recall inspection under at least one of the campaigns referenced below
 will be eligible under the Lifetime Warranty for free inspections and, as needed on a vehicle-by-
 vehicle basis, short block assembly repairs, irrespective of the Class Vehicles’ mileage, duration
 of ownership, or prior repairs.
          3.     The Lifetime Warranty shall cover all costs associated with inspections and
 repairs including, without limitation, the costs associated with replacement parts, labor,
 diagnoses, and mechanical or cosmetic damage to the Class Vehicle caused by the engine
 malfunction (e.g., engine failure or fire).



                                               Page 10 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 12 of 40 Page ID
                                   #:2526


            4.    Notwithstanding any provision(s) to the contrary in any express warranty
 provided by HMA or KMA in conjunction with the sale or lease of Class Vehicles, the Lifetime
 Warranty shall persist in its full duration regardless of any transfer in ownership or lease of a
 Class Vehicle.
            5.    In conjunction with any Qualifying Repair, HMA (for Class members who
 own(ed) or leas(ed) Hyundai Class Vehicles, i.e. “Hyundai Class members”) and KMA (for
 Class members who own(ed) or leas(ed) Kia Class Vehicles, i.e. “Kia Class members”) shall,
 through authorized Hyundai or Kia dealerships, provide a comparable class of loaner vehicle, as
 may be available at a dealer location, at no cost if requested. To the extent no loaner vehicle is
 reasonably available through HMA’s or KMA’s authorized Hyundai or Kia dealerships at the
 time of the request, HMA and KMA will provide reimbursement of reasonable rental car
 expenses up to $40 per day until engine replacement or repair is completed and submitted
 pursuant to section II.D.1. No Lifetime Warranty inspections or repairs shall be denied for a
 Class Vehicle on the grounds that the Qualifying Repair was necessitated by the owner or lessor
 failing to properly service or maintain the vehicle, except in instances of Exceptional Neglect.
 Upon request, HMA (for Hyundai Class members) and KMA (for Kia Class members) will
 reasonably promptly furnish a list of all such cases of Exceptional Neglect, if any, to Class
 Counsel. This Settlement shall not be construed as obligating HMA, KMA, or their dealerships
 to repair engines or provide new engines under the Lifetime Warranty, or provide any other
 compensation or reimbursement for otherwise inoperative vehicles (e.g., branded, salvage, or
 junkyard vehicles not otherwise roadworthy) unless such inoperability is directly caused by a
 Class Vehicle failure originating from a connecting rod bearing failure and otherwise subject to a
 Qualifying Repair, such as an engine fire.
            6.    Class members shall not be required to present the Long Form Notice, Pamphlet,
 Claim Form, or any other Settlement-related document in order to receive Lifetime Warranty
 inspections or repairs at an authorized Hyundai or Kia dealership. Class members are suggested
 to retain all vehicle maintenance records after the Notice Date, and may be required to provide
 records for vehicle maintenance performed after the Notice Date to receive Lifetime Warranty
 repairs.
            7.    All rights otherwise available to owners and lessees under preexisting warranties
 will continue to remain available to Class members notwithstanding the implementation of this

                                              Page 11 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 13 of 40 Page ID
                                   #:2527


 Settlement. Nothing in this Settlement will be construed as diminishing or otherwise affecting
 any express or implied warranty, duty, or contractual obligation of HMA or KMA in connection
 with Class Vehicles.
        8.         HMA and KMA may implement or continue to implement any additional
 customer satisfaction or goodwill policy, program, or procedure at their discretion, and may
 extend goodwill consideration to individual Class members on a case-by-case basis, without
 regard to their entitlement to relief under the Settlement. No such goodwill decision by HMA or
 KMA, however, shall act to deprive a Class member or Claimant of the benefits available under
 the Settlement.
        9.         Any dispute concerning coverage under the Lifetime Warranty shall be resolved
 through a Better Business Bureau (“BBB”) administered alternative dispute resolution process.
 The Claimant must provide written notice to HMA (for Hyundai Class Vehicles) or KMA (for
 Kia Class Vehicles) requesting alternative dispute resolution. After receipt of the written notice,
 HMA or KMA shall be permitted a 30-day good faith period in which HMA or KMA can confer
 with the Class member in an attempt to resolve the claim. If the claim cannot be resolved during
 this period, Claimant shall initiate a BBB administered alternative dispute resolution process.
 Class Counsel shall be notified of—through monthly reports provided by HMA--and have the
 right to participate in any such process. Class Counsel, however, shall not be obligated to
 participate. The BBB administered alternative dispute resolution fees and expenses shall be
 borne by HMA or KMA (as the case may be) unless the mediator or arbitrator finds that the
 Claimant’s claims were brought in bad faith. HMA and KMA will not bear the costs of the
 Claimant’s attorneys’ fees by Class Counsel or other counsel selected by the Claimant, if any.
        10.        As set out in the Long Form Notice, any repairs performed pursuant to the
 Lifetime Warranty before the notice date shall preclude the Class members who received such
 repairs from opting out of the Class. For sake of clarity, a class member who received a lifetime
 warranty under a previous KMA recall is not precluded from opting out of this Settlement.
        B.         Recall and Product Improvements
        1.         HMA acknowledges that the consideration provided in conjunction with its
 voluntary safety recall of certain model year 2011 and 2012 Sonata vehicles in or about
 September 2015 (NHTSA Campaign Number 15V-568) and its voluntary safety recall of certain
 model year 2013 and 2014 Hyundai Sonata and Santa Fe Sport vehicles in or about March 2017


                                              Page 12 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 14 of 40 Page ID
                                   #:2528


 (NHTSA Campaign Number 17V226), represent part of the consideration to the Class in
 exchange for the settlement in this Action.
        2.      HMA and KMA acknowledge that in December 2018 and January 2019, they
 issued a subsequent recall of the same vehicles identified in the paragraph above to inspect and
 confirm proper reinstallation of the fuel tube in order to address car engines at risk of fire
 (NHTSA Campaign number 18V934000 as to HMA; NHTSA Campaign Number 18V907000 as
 to KMA). HMA and KMA further acknowledge that, as required by existing law, they are each
 conducting the voluntary recalls in accordance with NHTSA mandates.
        3.      HMA and KMA acknowledge that by January 2019, they each had initiated
 product improvement campaigns in which knock sensor detection technology could be added
 through a free software update to the Class Vehicles.
        4.      HMA and KMA acknowledge that Class Counsel sought relief for some of the
 Class Vehicles subject to this agreement before any NHTSA inquiry or recall. As a result,
 recalls were issued for more than 227,000 Class Vehicles.
        C.      Repair Reimbursements
        1.      To the extent any Claimant, before receiving notice of this Settlement, obtained a
 Qualifying Repair for a Class Vehicle, the Claimant will be entitled to full reimbursement by
 HMA (for Hyundai Class Vehicles) or KMA (for Kia Class Vehicles) of any and all such
 expenses incurred for the Qualifying Repair, regardless of whether the Claimant was an original
 owner, lessee or subsequent purchaser or whether (for Class members with 2013 and 2014
 Hyundai Sonata and Santa Fe Sport vehicles and 2011, 2012, 2013, and 2014 Kia Optima,
 Sorento, or Sportage vehicles) the Qualifying Repair was completed before or after receiving
 notification of NHTSA Campaign Numbers 17-V226 and 17-V224 unless the Claimant was
 previously reimbursed for any and all such expenses incurred, provided that:
                a.      A Claim is submitted no later than 90 days after the Notice Date;
                b.      The Claim contains a completed Claim Form;
                c.      The Claim contains a Proof of Repair Expense incurred by the Claimant;
                        and
                d.      The Proof of Repair Expense reflects that the work was conducted in an
                        attempt to address a Qualifying Repair.



                                               Page 13 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 15 of 40 Page ID
                                   #:2529


        2.        Class members who were also members of the prior settlement class of 2011-2014
 Hyundai Sonatas (i.e. Mendoza v. Hyundai Motor Co., No. 15-cv-01685-BLF (C.D. Cal.) class
 population) are also eligible for repair reimbursements under the terms of this section for
 Qualifying Repairs that arose after the claims period expired under the terms of that settlement.
        3.        For Claims submitted for reimbursement for Qualifying Repairs performed at
 authorized Hyundai or Kia dealerships, HMA (for Hyundai Class Vehicles) and KMA (for Kia
 Class Vehicles) shall take all reasonably available steps to acquire from the dealership the
 information reasonably necessary to approve the Claim—namely, the date, nature, and cost
 charged for the Qualifying Repair. In connection with entering into this Settlement, HMA (for
 Hyundai Class Vehicles) and KMA (for Kia Class Vehicles) acknowledge and represent that
 they should be able to acquire that information in many instances, except for proof that cost for
 the Qualifying Repair was paid by the Claimant. Claimants shall substantiate the cost for the
 Qualifying Repair that they paid in a manner consistent with the method of payment the
 Claimant used.
        4.        Claimants who paid for the Qualifying Repair with a credit card shall substantiate
 the cost for the Qualifying Repair that they paid with a repair receipt from the dealership
 showing their payment, a credit card receipt from the dealership, or a credit card statement
 showing a payment to the dealership. Claimants who paid for the Qualifying Repair with a debit
 card or check shall substantiate the cost for the Qualifying Repair with a repair receipt from the
 dealership showing their payment, debit card receipt from the dealership, cleared check showing
 their payment to the dealership, or a bank statement showing a payment to the dealership.
 Claimants who paid for the Qualifying Repair with cash shall substantiate the cost for the
 Qualifying Repair with a repair receipt from the dealership showing their payment, or if they do
 not have such a repair receipt, the Claimant shall attest under penalty of perjury that they do not
 have a repair receipt from the dealership showing their payment and as to the specific dollar
 amount they paid in cash to the dealership.
        5.        Consistent with the above provisions, repair reimbursements shall be provided
 irrespective of whether Qualifying Repairs were incurred at an authorized Hyundai or Kia
 dealership or elsewhere.
        6.        Except in instances of Exceptional Neglect, reimbursements shall be provided to
 Claimants even if warranty coverage was initially denied for the Qualifying Repair on the

                                               Page 14 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 16 of 40 Page ID
                                   #:2530


 grounds that it was necessitated by a failure to properly service or maintain the vehicle.
 Customers who presented to a Hyundai or Kia dealership, were denied an in-warranty repair
 prior to receiving notice of this Settlement, and obtained their Qualifying Repair elsewhere, are
 entitled to claim an additional $140 goodwill payment.
        7.        Claimants previously reimbursed in full or in part for the expense incurred in
 connection with a Qualifying Repair (e.g., through an HMA, KMA, or dealership goodwill
 payment) shall not be entitled to a reimbursement under this Settlement for that portion of the
 expense for which they have already been reimbursed. Instead, they will be entitled to only that
 amount to fully reimburse them for a Qualifying Repair, if any.
        D.        Other Repair-Related Reimbursements
        1.        To the extent any Claimant incurs expenses, such as for a rental car or towing
 service, or other out-of-pocket expenses reasonably related to obtaining a Qualifying Repair for a
 Class Vehicle, the Claimant shall be entitled to full reimbursement of any towing expenses or
 other out-of-pocket expense reasonably related to obtaining a Qualifying Repair, and up to $40
 per day for rental car expenses if a loaner vehicle was not originally provided by HMA or KMA
 provided that:
                  a.     A Claim is submitted within 90 days after the later of (i) the Notice Date,
                         (ii) the date on which the expense is incurred, or (iii) the date the expense
                         is paid;
                  b.     The Claim contains a completed Claim Form;
                  c.     The Claim contains a Proof of Repair-Related Expense; and
                  d.     The Claim contains a Proof of Repair Expense that reflects a Qualifying
                         Repair performed within 30 days of the incurred rental car or towing
                         expense.
        2.        With respect to the reimbursements available pursuant to the above paragraph,
 Claimants shall not be entitled to receive compensation apart from their out-of-pocket costs
 incurred. For example, the above paragraph shall not entitle Claimants to lost wages allegedly
 incurred due to an inability to get to or from a place of employment or to recover other forms of
 consequential damages.
        3.        Claimants previously reimbursed in full or in part for rental car or towing
 expenses following an engine seizure, engine stall, engine noise, engine compartment fire, or


                                              Page 15 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 17 of 40 Page ID
                                   #:2531


 illumination of the oil lamp diagnosed as requiring repair of the engine (e.g., through an HMA,
 KMA, or dealership goodwill payment) shall not be entitled to a reimbursement under this
 Settlement for that portion of the expense for which they have already been reimbursed.
        E.        Inconvenience Due to Repair Delays
        1.        To the extent any Claimant is or was inconvenienced by prolonged delays
 (exceeding 60 days) obtaining any Qualifying Repair from an authorized Hyundai or Kia
 dealership, the Claimant shall be entitled to a goodwill payment based on the length of the delay
 provided that:
                  a.     A Claim is submitted within 90 days after the later of (i) the Notice Date,
                         or (ii) the date on which the repair is completed;
                  b.     The Claim contains a statement under oath by the Claimant attesting that
                         he or she felt inconvenienced by the delay;
                  c.     The Claim specifies the number of days the repair was delayed and
                         provides supporting documentation.
        2.        The goodwill payment will be calculated as follows: $50 for delays lasting
 between 61 and 90 days, and $25 for each additional 30-day period of delay or fraction thereof
 (e.g., a Class member may receive $50 for delays lasting 61-90 days, $75 for delays lasting 91-
 120 days, etc.).
        3.        A Class member may elect to receive his or compensation in the form of a dealer
 service card valued at 150% of the amount that would otherwise be paid under this provision as a
 cash debit card. The dealer service debit card may only be used at any authorized Hyundai
 dealer (for Hyundai Class Vehicles) or any authorized Kia dealer (for Kia Class Vehicles) in
 payment towards any merchandise, parts, or service.
        4.        Class members who were also members of the prior settlement class of 2011-2014
 Hyundai Sonatas (i.e. Mendoza v. Hyundai Motor Co., No. 15-cv-01685-BLF (C.D. Cal.) class
 population) are also eligible for compensation for the inconvenience of delayed repairs under the
 terms of this section in connection with Qualifying Repairs that arose after the claims period
 expired under the terms of that settlement.
        5.        Claimants that have already received a goodwill payment by HMA, KMA, or any
 authorized Hyundai or Kia dealerships for any delay due to a Qualifying Repair will be ineligible
 for this inconvenience payment.


                                               Page 16 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 18 of 40 Page ID
                                   #:2532


        F.      Loss of Value for Sold or Traded-In Vehicles due to a Loss Event
        1.      Claimants who before notice of this Settlement experienced a Loss Event may
 recover for the loss. Those Claimants who: (i) had a Class Vehicle experience an engine seizure,
 engine stall, engine noise, engine compartment fire, or illumination of the oil lamp diagnosed as
 requiring repair of the engine block, and (ii) sold or traded-in the Class Vehicle without first
 procuring the recommended repair, will be entitled to reimbursement by HMA (for Hyundai
 Class Vehicles) or KMA (for Kia Class Vehicles) of the baseline Black Book value (i.e.,
 wholesale used vehicle value) of the sold or traded-in Class Vehicle plus $140.00 at the time of
 loss minus actual amount received from the sale or trade-in provided that:
                a.      A Claim is submitted no later than 90 days after the Notice Date;
                b.      The Claim contains a completed Claim Form; and
                c.      The Claim contains a proof of sale or trade-in and value received for sale
                        or trade-in as well as any additional Proof of Loss Event.
        2.      A Claimant’s maintenance history or lack thereof before the repair diagnosis
 (except limited Exceptional Neglect circumstances), shall not be a basis for denying or limiting
 compensation under this section. The notice, cure, and arbitration provisions of Section III shall
 apply and be available to Claimants who notify HMA (for Hyundai Class Vehicles) or KMA (for
 Kia Class Vehicles) of their circumstances under this section.
        3.      To the extent a Claimant contends that the actual damages incurred exceed the
 reimbursement amount as provided in this section, including any actual damages due to a
 repossession or other financing-based damages, the Claimant must provide written notice to
 HMA (for Hyundai Class Vehicles) or KMA (for Kia Class Vehicles) requesting alternative
 dispute resolution. After receipt of the written notice, HMA and KMA shall be permitted a 30-
 day good faith period in which HMA or KMA can confer with the Claimant in an attempt to
 resolve the claim. If the claim cannot be resolved during this period, Claimant shall initiate a
 BBB administered alternative dispute resolution process. If class members are claiming actual
 damages due to a repossession or other financing-based damages, such claims should be
 addressed through the BBB administered alternative dispute resolution process as well. The
 mediator or arbitrator shall have the ability to make the final determination regarding the amount
 to be paid to any Claimant who elects this process. Class Counsel shall be notified of—through
 monthly reports provided by HMA or KMA—and have the right to participate in any such


                                             Page 17 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 19 of 40 Page ID
                                   #:2533


 process. Class Counsel, however, shall not be obligated to participate. The BBB administered
 alternative dispute resolution fees and expenses shall be borne by HMA or KMA (as the case
 may be) unless the mediator or arbitrator finds that the Claimant’s claims were brought in bad
 faith. HMA and KMA will not bear the costs of Claimant’s attorneys’ fees by Class Counsel or
 other counsel selected by the Claimant, if any.
         4.      Class members who were also members of the prior settlement class of 2011-2014
 Hyundai Sonatas (i.e. Mendoza v. Hyundai Motor Co., No. 15-cv-01685-BLF (C.D. Cal.) class
 population) are also eligible for compensation under the terms of this section for Loss Events
 that arose after the claims period expired under the terms of that settlement.
         5.      Claimants previously reimbursed in full or in part in connection with a sale or
 trade-in following an engine seizure, engine stall, engine noise, engine compartment fire, engine
 compartment fire, or illumination of the oil lamp, caused by a connecting rod bearing failure or
 symptoms associated with connecting rod bearing failure, but excluding Exceptional Neglect,
 diagnosed as requiring repair of the engine (e.g., through an HMA, KMA, or dealership goodwill
 payment) shall not be entitled to a reimbursement under this Settlement for that portion of the
 expense for which they have already been reimbursed. It shall be Defendants’ burden to
 establish that any prior reimbursements were directly related to a connecting rod bearing failure
 or symptom. If class members are claiming actual damages due to a repossession or other
 financing-based damages, such claims should be addressed through the process discussed under
 this section in II.F.3.
         G.      Loss of Vehicle By Engine Fire
         1.      To the extent any Claimant suffers a loss of vehicle by engine fire directly caused
 by the Class Vehicle’s failure arising from a vehicle condition that would have otherwise been
 addressed by a Qualifying Repair, the Claimant will be entitled to payment by HMA (for
 Hyundai Class Vehicles) or KMA (for Kia Class Vehicles) of the maximum Black Book value
 (i.e., private party/very good) of the Class Vehicle at the time of loss minus actual value received
 (if any) plus an additional $140 goodwill payment provided that:
                 a.        A Claim is submitted no later than 90 days after the Notice Date or, for
                           losses incurred after the Notice Date, no later than 90 days after the engine
                           compartment fire occurred;
                 b.        The Claim contains a completed Claim Form;


                                                Page 18 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 20 of 40 Page ID
                                   #:2534


                c.      The Claimant submits Proof of Loss Event for the Class Vehicle; and
                d.      The Claim contains documentation establishing that the fire originated
                        from the engine compartment and was unrelated to any sort of collision.
        2.      To the extent a Claimant contends that the actual damages incurred exceed the
 total reimbursement amount as provided in this section, the Claimant must provide written notice
 to HMA (for Hyundai Class Vehicles) or KMA (for Kia Class Vehicles) requesting alternative
 dispute resolution. After receipt of the written notice, HMA and KMA shall be permitted a 30-
 day good faith period in which HMA or KMA can confer with the Claimant in an attempt to
 resolve the claim. If the claim cannot be resolved during this period, Claimant shall initiate a
 BBB administered alternative dispute resolution process. The mediator or arbitrator shall have
 the ability to make the final determination regarding the amount to be paid to any Class member
 who elects this process. Class Counsel shall be notified of—through monthly reports provided
 by HMA or KMA—and have the right to participate in any such process. Class Counsel,
 however, shall not be obligated to participate. The BBB administered alternative dispute
 resolution fees and expenses shall be borne by HMA or KMA (as the case may be) unless the
 mediator or arbitrator finds that the Claimant’s claims were brought in bad faith. HMA and
 KMA will not bear the costs of Claimant’s attorneys’ fees by Class Counsel or other counsel
 selected by the Claimant, if any.
        3.      Any reimbursement for loss of vehicle by engine fire under this section shall not
 be construed as a waiver or release of claims for death or personal injury.
        4.      Nothing in this section shall require HMA or KMA to provide for the loss of a
 Class Vehicle due to an engine fire caused by a collision or a source other than the engine.
        H.      Rebate Program
        1.      To the extent any Class member loses faith in their Class Vehicle as a result of
 this Settlement, the Class member may present a claim for a rebate after selling the Class Vehicle
 in an arm’s length transaction provided that:
                a.      The Class member (a) experienced an engine failure or engine
                        compartment fire, and (b) purchases a replacement Hyundai vehicle (for
                        Hyundai Class members) or Kia vehicle (for Kia Class members);
                b.      A Claim is submitted within 90 days of the Notice Date;
                c.      The Claim contains a completed Claim Form;


                                             Page 19 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 21 of 40 Page ID
                                   #:2535


                 d.        The Claim contains a statement under oath that the Claimant lost faith in
                           the Class Vehicle;
                 e.        The Claim contains a proof of sale or trade-in and value received for sale
                           or trade-in;
                 f.        The Claim contains proof of purchase of a replacement Hyundai or Kia
                           vehicle.
         2.      This rebate is also available to any Class member who, after the Notice Date,
 experiences an engine failure or fire in a Class Vehicle, loses faith in their Class Vehicle, and
 completes all other steps to qualify for the rebate, including the purchase of a replacement
 Hyundai or Kia vehicle, provided that the Class member submits a Claim within 90 days of the
 engine failure or fire.
         3.      The amount of the rebate shall be calculated as actual loss by comparing sales
 documentation to the maximum Black Book value (i.e., private party/very good) of the Class
 Vehicle at the time of the Knock Sensor Detection System campaign launch up to the following
 amounts:
                 a.        For model year 2011-2012 Class Vehicles: $2,000
                 b.        For model year 2013 and 2014 Class Vehicles: $1,500
                 c.        For model year 2015 and 2016 Class Vehicles: $1,000
                 d.        For model year 2017, 2018, and 2019 Class Vehicles: $500
         I.      Costs of Administration and Notice
         HMA and KMA shall be responsible for all costs of Class notice and settlement
 administration. In no event shall Plaintiffs’ Counsel or the Class be responsible for any costs
 associated with Class notice or settlement administration. Class Counsel retains the right to audit
 and review the administration of Claims.

 III.    CLAIMS ADMINISTRATION
         1.      HMA and KMA have the option of self-administrating or electing a third-party
 administrator to process submitted claims.
         2.      Claims submitted pursuant to this Settlement may be submitted, at the election of
 the Claimant, by U.S. mail, email, or through the dedicated settlement website discussed below.
 The mailing address and email address to which Claimants may submit Claims, as well as
 Claimants’ right to submit their Claims through the settlement website, shall be posted

                                                Page 20 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 22 of 40 Page ID
                                   #:2536


 prominently in each of the following locations: the Long Form Notice, the Pamphlet (once
 prepared and as made available before the Effective Date on the settlement website), the Claim
 Form, and the dedicated settlement website. The www.hyundaiusa.com/myhyundai website
 shall provide a link to the dedicated settlement website for Hyundai Class Vehicles accessible
 from its homepage. The www.owners.kia.com website shall provide a link to the dedicated
 settlement website for Kia Class Vehicles accessible from its homepage.
        3.      The Claim Form shall provide an option for Claimants to indicate a preference for
 communication via regular U.S. mail instead of email. If HMA or KMA has an email address
 for a Claimant and the Claimant did not indicate on the claim form that he or she prefers to
 communicate via regular U.S. mail, HMA and KMA shall respond by email. In instances in
 which U.S. mail is used, HMA and KMA shall respond using the address provided on the
 corresponding Claim Form.
        4.      Upon receipt of a Claim, Defendants or their Settlement Administrators shall
 review the Claim to determine whether the Claim meets all qualifications for payment set forth
 in this Settlement Agreement and, if so, the amount of the reimbursement owed.
        5.      Within 60 days of receiving a Claim, Defendants or their Settlement
 Administrators shall provide written notice to the Claimant who submitted it, notifying the
 Claimant of:
                a.     the amount, if any, that HMA or KMA proposes to reimburse the Claimant
                       under this Settlement;
                b.     the basis for HMA’s or KMA’s decision to either deny or pay less than a
                       full reimbursement (if applicable); and
                c.     the Claimant’s right to attempt to cure any deficiency that led to HMA’s
                       or KMA’s proposal to award less than full reimbursement.
        6.      In response to receiving the written notice under section III.5, Claimants may:
                a.     Attempt to cure the deficiency stated as justification for not awarding a
                       full reimbursement, by submitting the information and/or documentation
                       identified by HMA or KMA as lacking in the Claim, within 35 days of
                       receipt of the written notice. Defendants or their Settlement
                       Administrators shall have 35 days from the date of the cure attempt to
                       provide written notice to the Claimant stating its final determination as to

                                            Page 21 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 23 of 40 Page ID
                                   #:2537


                        the total reimbursement to be paid to the Claimant and the reasons for the
                        reimbursement amount if less than requested; or
                b.      Accept the partial reimbursement offered by HMA or KMA, which
                        acceptance will be presumed if no cure attempt is received by HMA or
                        KMA within 35 days of the date of the written notice.
        7.      Within 60 days of receipt of HMA’s or KMA’s final determination of a Claim,
 any Claimant dissatisfied with HMA’s or KMA’s determination may seek arbitration through a
 BBB administered alternative dispute resolution process by notifying HMA or KMA (as the case
 may be) in writing that the Claimant requests arbitration. HMA and KMA shall promptly
 provide copies of all such requests to Class Counsel. After receipt of the Claimant’s written
 notice, HMA and KMA shall be permitted a 30-day good faith period in which to confer with the
 Claimant in an attempt to resolve the claim. If the claim cannot be resolved during this period,
 Claimant shall initiate arbitration proceedings through a BBB administered alternative dispute
 resolution process. The arbitration shall take place by written submission with a telephonic
 hearing to occur if the arbitrator determines it is needed. The arbitrator shall have the ability to
 make the final determination regarding the amount to be paid to any Claimant who elects this
 process. HMA and KMA shall provide Class Counsel with copies of any communications
 concerning such arbitration review, and Class Counsel shall have the right to participate in any
 written submission or telephonic hearing. Class Counsel, however, shall not be obligated to
 participate. The expense for each such arbitration review shall be borne by HMA (for Hyundai
 Class Vehicles) or KMA (for Kia Class Vehicles) unless the arbitrator finds that the Claimant’s
 claims were brought in bad faith. HMA and KMA will not bear the costs of Claimant’s
 attorneys’ fees by Class Counsel or other counsel selected by the Claimant (if any).
        8.      On a monthly basis beginning 30 days after the Notice Date, HMA and KMA
 shall provide Class Counsel with a copy of each final determination notice sent by HMA and
 KMA pursuant to section III.5., along with the Claim Form and all other documentation
 associated with the Claim.
        9.      For each Claim qualifying for a reimbursement payment under this Settlement
 Agreement, HMA (for Hyundai Class Vehicles) and KMA (for Kia Class Vehicles) shall mail to
 the Claimant, at the address on the Claim Form, no later than 30 days after the Effective Date, a
 check or a reimbursement debit card, at the Class member’s request. The debit cards provided

                                              Page 22 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 24 of 40 Page ID
                                   #:2538


 under this Settlement shall be redeemable for at least one year, without any fees charged by
 HMA, KMA, or the debit card issuer, at ATMs and merchants that accept Visa cards. The debit
 cards shall indicate their “use by” dates on their face.
         10.     The value of any debit card shall remain the property of HMA or KMA unless
 and until it is expended by the Claimant. Upon expiration of any debit card, any unexpended
 funds shall become the permanent property of HMA or KMA.
         11.     The Parties acknowledge and agree that any and all provisions, rights, or benefits
 conferred by any law of any state or territory of the U.S., or any principle of common law, that
 provides for how residual amounts in a settlement fund should be distributed, including, but not
 limited to, California Code of Civil Procedure section 384(b), are not applicable to this
 Settlement Agreement. Although the Parties expressly agree that this Settlement is not governed
 by California Code of Civil Procedure section 384(b) or other similar laws and does not create a
 settlement fund nor any “unpaid residue,” the Class Representatives on behalf of themselves and
 the Class members nonetheless expressly acknowledge and agree that, to the extent permitted by
 law, they are waiving any protections of California Code of Civil Procedure section 384(b) and
 of any comparable statutory or common law provision of any other jurisdiction.
         12.     The Parties acknowledge and agree that the forms of compensation set forth in
 sections II.C, II.D, II.E, II.F, II.G, and II.H do not constitute gift cards, gift certificates, or
 member rewards cards under any federal and/or state laws.
         13.     Nothing in this Settlement Agreement shall be read to prevent HMA or KMA
 from electing, at its sole discretion and on a case-by-case basis, to implement or to continue to
 implement any customer satisfaction or goodwill policy, program, or procedure at its discretion,
 that provides consideration to Class members over and above that required by this Settlement,
 without regard to the Class members’ entitlement to relief under the Settlement. No such
 election by HMA or KMA, however, shall act to deprive a Class member or Claimant of any of
 the benefits available under the Settlement.
         14.     Unless otherwise specified, all terms of this Settlement Agreement apply to class
 members of the prior settlement class of 2011-2014 Hyundai Sonatas (i.e. Mendoza class
 population).




                                                Page 23 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 25 of 40 Page ID
                                   #:2539


 IV.    NOTICE TO THE CLASS
        A.      CAFA Notice
        1.      In compliance with the attorney general notification provision of the Class Action
 Fairness Act, 28 U.S.C. § 1715, HMA and KMA shall provide notice of this Settlement to the
 Attorney General of the United States, and the attorneys general of each state or territory in
 which a Class member resides.
        B.      Notice Deadline
        1.      No later than the Notice Date, HMA and KMA shall cause notice to the Class to
 be disseminated by U.S. mail, email, and the dedicated settlement website (with a link to the
 dedicated settlement website from www.hyundaiusa.com/myhyundai (for Hyundai Class
 Vehicles) or www.owners.kia.com (for Kia Class Vehicles)). The form and substance of all
 notices provided by HMA and KMA to Class members shall be subject to prior input and
 approval from Class Counsel.
        C.      Individual Class Notice Methods
        1.      Following the Court granting preliminary approval of this Settlement, Defendants
 or their Settlement Administrators shall provide by direct U.S. mail, to all reasonably identifiable
 Class members, each of the following: (i) the Long Form Notice and (ii) a Claim Form. For
 purposes of identifying the requisite names and addresses, Defendants or their Settlement
 Administrators agree to provide, to the extent they have not already done so, all names and
 addresses of Class Vehicle owners, along with Class Vehicle VINs, to R.L. Polk & Company, or
 a similar third-party entity, who shall be authorized to use that information to obtain the names
 and most current addresses of Class Vehicle owners through state agencies. Because some states
 require a prior court order before vehicle owner and lessee information can be released, such
 information may not be available until after the preliminary approval order is entered. Prior to
 mailing individual notice, Defendants or their Settlement Administrators shall conduct an
 address search through the United States Postal Service’s National Change of Address database
 to update the address information for Class Vehicle owners. For each individual notice that is
 returned as undeliverable, Defendants or their Settlement Administrators shall use its best efforts
 to conduct an advanced address search using HMA’s and KMA’s customer database information
 regarding the Class Vehicle owner to obtain a deliverable address.




                                             Page 24 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 26 of 40 Page ID
                                   #:2540


        2.      Additionally, Defendants or their Settlement Administrators shall provide by
 email, to all Class members for which HMA and KMA maintain email addresses, a hyperlink to
 the dedicated settlement website discussed below and electronic versions of the Long Form
 Notice and Claim Form following the Court granting preliminary approval of this Settlement.
        3.      Defendants or their Settlement Administrators shall each maintain a dedicated
 settlement website— the content and domain name of such are subject to prior Class Counsel
 approval—which will contain: (i) instructions on how to obtain reimbursements; (ii) a
 mechanism by which Claimants can submit Claims electronically; (iii) instructions on how to
 contact Defendants or their Settlement Administrators for assistance with their Claims; (iv) the
 Long Form Notice; (v) the Pamphlet; (vi) the Claim Form; (vii) this Settlement Agreement; (viii)
 any orders issued in this Action approving or disapproving of the proposed settlement; and (ix)
 any other information the Parties determine is relevant to the Settlement. Defendants or their
 Settlement Administrators shall make the same information available to Class members through
 www.hyundaiusa.com/myhyundai and www.owners.kia.com via links to the dedicated
 settlement websites (apart from the mechanism for submitting Claims).
        4.      Defendants or their Settlement Administrators shall be prepared, through
 Defendants’ customer service departments, to respond to questions regarding the status of
 submitted Claims, how to submit a Claim, and other aspects of this Settlement. Defendants or
 their Settlement Administrators shall maintain a dedicated toll-free telephone number for Class
 members to call. The telephone numbers shall be listed on the Long Form Notice, Pamphlet,
 Claim Form, and the dedicated settlement websites.
        5.      For a period ending 90 days after the Notice Date, Defendants or their Settlement
 Administrators shall provide Class Counsel with reasonable periodic reports of the total number
 of notices sent to Class members by U.S. mail and email, along with the numbers of notices
 returned as undeliverable. The Claims Administrator shall communicate with Class Counsel
 regarding delivery of notice and the number of Class members who have responded to the notice.
        6.      Following the Effective Date of the Settlement Agreement, Defendants or their
 Settlement Administrators shall provide a copy of the company’s version of the Pamphlet by
 direct U.S. mail to all of HMA’s and KMA’s respective reasonably identifiable Class members.
 Defendants or their Settlement Administrators shall use the name and address information



                                            Page 25 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 27 of 40 Page ID
                                   #:2541


 compiled through the steps described in section IV.C.1 and the claims process pursuant to the
 Settlement Agreement.
        7.      Additionally, following the Effective Date of the Settlement Agreement,
 Defendants or their Settlement Administrators shall each provide an electronic version of the
 Pamphlet by email to all of its Class members for which HMA and KMA maintain email
 addresses. The Parties may publically release and announce the fact and terms of the settlement,
 subject to the Parties reaching mutual written consent on the contents of the press release prior to
 filing for preliminary approval. Excepting such announcement and the Exhibits to this
 agreement, neither the Parties nor their Counsel shall issue (or cause any other Person to issue)
 any other press release concerning this Agreement or the settlement set forth herein, unless
 otherwise agreed to in writing and neither the Parties or their Counsel shall make (or cause any
 other Person to make) any statements of any kind to the press concerning this Agreement or the
 settlement set forth herein, except that a Party or Party’s counsel may respond to an inquiry from
 a member of the press by (a) directing the member of the press to a public resource to review or
 obtain a copy of this Agreement or the Class Notice or (b) by supplying additional information to
 the member of the press, provided that the responding Party will provide such additional
 information to the other Parties as promptly as practicable. A Party or Party’s counsel shall
 provide notice to the other Parties before responding to a press inquiry whenever reasonably
 possible. If such notice cannot reasonably be provided before responding to a press inquiry, the
 responding Party or Party’s Counsel shall notify the other Parties promptly after responding to
 the press inquiry. This paragraph does not prevent Class Counsel from communicating with
 individual class members about the Settlement.
        8.      Beginning no later than two weeks after the Effective Date, HMA and KMA shall
 provide—in both hard copy and electronic form— the Pamphlet to each of its authorized
 dealerships, with instruction to disseminate the Pamphlet to any person who presents a Class
 Vehicle for maintenance or service of any type and information regarding HMA’s and KMA’s
 product improvement campaign, including the free knock sensor detection software update.

 V.     ATTORNEYS’ FEES AND SERVICE PAYMENTS
        1.      Plaintiffs, through Class Counsel, shall petition the Court for an attorneys’ fee
 award, cost award, and for Class Representative service payments. Any petition by Plaintiffs,
 through Class Counsel, shall be inclusive of an attorneys’ fee and cost award sought on behalf of

                                             Page 26 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 28 of 40 Page ID
                                   #:2542


 Plaintiffs’ Counsel, including any attorneys currently or previously affiliated with those law
 firms.
          2.    The total amount of attorneys’ fees requested will be negotiated by the parties at a
 later date. If the parties are unable to agree on the requested amount of attorneys’ fees, the
 parties will submit the issue to the Court.
          3.    Subject to entry of the Final Approval Order and Judgment pursuant to section
 VII.C, HMA and KMA will not oppose, undermine, or solicit others to oppose or undermine
 Class Representative service payments in the amount of each.
          4.    HMA and KMA agree to pay the attorneys’ fees, costs, and service payments
 separate and apart from, and in addition to, the relief provided to the Class.
          5.    HMA and KMA shall pay Class Counsel the fees, expenses, and service payments
 awarded by the Court within the later of thirty (30) days following (i) the Effective Date or (ii)
 the first date after the Court enters an order awarding fees, expenses, and service payments, and
 all appellate rights with respect to said order have expired or been exhausted in such a manner as
 to affirm the order. Within three (3) days following (i) the Effective Date or (ii) the first date
 after the Court enters an order awarding fees, expenses, and service payments, and all appellate
 rights with respect to said order have expired or been exhausted in such a manner as to affirm the
 order, Class Counsel shall provide HMA and KMA, for each payee, a W-9, wire instructions on
 their firm letterhead for the payment to Class Counsel of fees, expenses, and service payments
 awarded by the Court.

 VI.      MUTUAL RELEASE
          1.    Upon entry of a Court order granting final approval of the Settlement and entering
 judgment pursuant to section VII.C below, Releasors irrevocably release, waive, and discharge
 any and all past, present, and future liabilities, claims, causes of action, legal claims, damages,
 costs, attorneys’ fees, losses, or demands that have been brought or could have been brought,
 whether known or unknown, existing or potential, or suspected or unsuspected relating to Class
 Vehicles against Releasees, whether or not specifically named herein, asserted or unasserted,
 under or pursuant to any statute, regulation, common law, or equitable principle, based on (i) the
 facts alleged in any complaint filed in the Action and all legal claims of whatever type or
 description arising out of, that may have arisen as a result of, or which could have been brought
 based on, any of the facts, acts, events, transactions, occurrences, courses of conduct,

                                               Page 27 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 29 of 40 Page ID
                                   #:2543


 representations, omissions, circumstances or other matters pleaded in complaints filed in the
 Action, (ii) oil consumption, oil maintenance, engine repairs or replacement related to oil
 maintenance for the Class Vehicles, engine durability related to oil maintenance for the Class
 Vehicles, or vehicle fire originating in the engine compartment or (iii) marketing or advertising
 for the oil consumption, oil maintenance, engine repairs or replacement related to oil
 maintenance for the Class Vehicles, engine durability related to oil maintenance for the Class
 Vehicles, or vehicle fire originating in the engine compartment. The Settlement Agreement and
 release do not release claims for (i) death, (ii) personal injury, (iii) damage to tangible property
 other than a Class Vehicle, or (iv) subrogation.
         The release effected by this Settlement Agreement is intended to be a specific release and
 not a general release. If, despite, and contrary to the Parties’ intention, a court construes the
 release as a general release under California law and determines that Section 1542 of the
 California Civil Code is applicable to the release, the Class Representatives, on behalf of
 themselves and all Class members, hereby expressly waive and relinquish to the fullest extent
 permitted by law, the rights provided by Section 1542 of the California Civil Code, which
 provides:
         Certain Claims Not Affected By General Release: A general release does not
         extend to claims that the creditor or releasing party does not know or suspect to
         exist in his or her favor at the time of executing the release and that, if known by
         him or her, would have materially affected his or her settlement with the debtor or
         released party.
 Each of the Class Representatives expressly acknowledges that the Class Representative has
 been advised by Class Counsel of the contents and effects of Section 1542, and with knowledge,
 each of the Class Representatives hereby expressly waives, on behalf of the Class Representative
 and all Class members, whatever benefits the Class Representatives and the Class members may
 have had pursuant to such section. Each of the Class Representatives hereby expressly waives,
 on behalf of the Class Representative and all Class members, the benefit of any law of any state
 or territory of the United States, federal law or principle of common law, or of international or
 foreign law, which is similar, comparable, or equivalent to Section 1542 of the California Civil
 Code.



                                              Page 28 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 30 of 40 Page ID
                                   #:2544


        2.      Plaintiffs and the Class members recognize that, even if they later discover facts
 in addition to or different from those which they now know or believe to be true, they
 nevertheless agree that, upon entry of the Final Approval Order and Judgment, Releasors fully,
 finally, and forever settle and release any and all legal claims against Releasees. The Parties
 acknowledge that this waiver and release were bargained for, and are material elements of the
 Settlement.
        3.      By this Settlement Agreement, HMA, KMA, HMC, and KMC, release the
 Plaintiffs and Plaintiffs’ Counsel from any and all claims or causes of action that were, or could
 have been, asserted by HMA, KMA, HMC, and KMC, pertaining to this Action or Settlement.
 HMA, KMA, HMC, and KMC, recognize that, even if they later discover facts in addition to or
 different from those which they now know or believe to be true, both entities nevertheless agree
 that, upon entry of an order granting final approval to this Settlement and entering judgment,
 HMA, KMA, HMC, and KMC, fully, finally, and forever settle and release any and all such
 claims. The Parties acknowledge that this waiver and release were bargained for, and are
 material elements of the Settlement.
        4.      This Settlement and the release in the preceding paragraph do not affect the rights
 of Class members who timely and properly request exclusion from the Class, or anyone
 encompassed within the class definitions set forth in the complaints in this Action who are not a
 member of the Class defined in this Settlement Agreement, including but not limited to the
 named plaintiffs and putative class members in Flaherty that are not expressly named, identified,
 or encompassed in this Settlement Agreement. The Parties do not intend this Settlement
 Agreement and release to affect any legal claims that arise out of a consumer’s purchase or use
 of any vehicle other than a Class Vehicle. The Settlement Agreement and release do not release
 claims for (i) death, (ii) personal injury, (iii) damage to tangible property other than a Class
 Vehicle, or (iv) subrogation.
        5.      The administration and consummation of the Settlement shall be under the
 authority of the Court. The Court shall retain jurisdiction to protect, preserve, and implement the
 Settlement. The Court retains jurisdiction to enter such further orders as may be necessary or
 appropriate in administering and implementing the terms and provisions of the Settlement,
 including, but not limited to, orders enjoining Class members from prosecuting claims that are
 released pursuant to the Settlement and allowing for discovery related to objectors.

                                              Page 29 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 31 of 40 Page ID
                                   #:2545


        6.      Upon issuance of the Final Approval Order and Judgment: (i) the Settlement shall
 be the exclusive remedy for Class members; (ii) Releasees shall not be subject to liability or
 expense of any kind to any Class member(s) for reasons related to the Action except as set forth
 herein; and (iii) Class members shall be permanently barred from initiating, asserting, or
 prosecuting any and all released claims against the Releasees.

 VII.   SETTLEMENT APPROVAL PROCESS
        A.      Intention to Complete Settlement.
        1.      The Parties shall cooperate with each other in good faith to carry out the purposes
 of and effectuate this Settlement, shall promptly perform their respective obligations hereunder,
 and shall promptly take any and all actions and execute and deliver any and all additional
 documents and all other materials and/or information reasonably necessary or appropriate to
 carry out the terms of this Settlement and the transactions contemplated hereby. Plaintiffs shall
 prepare all preliminary approval and final approval papers.
        2.      If the preliminary approval order or the Final Approval Order and Judgment is not
 obtained from the Court in the form contemplated by this Settlement or Final Approval Order
 and Judgment is reversed or materially modified on appeal this Settlement should be null and
 void ab initio upon election of any of the Parties and have no further force and effect with
 respect to any of the Parties in this Action. Nothing in this provision shall affect HMA and
 KMA’s obligation to pay all costs reasonably incurred by the settlement administration process.
        B.      Preliminary Court Approval
        1.      Promptly after execution of this Settlement by the Parties, counsel for the Parties
 shall present this Settlement to the Court for review and jointly seek entry of an order that
 certifies the Class as a settlement class, grants preliminary approval of this Settlement, and
 directs HMA and KMA to provide notice of the Settlement in the manners listed herein.
        2.      No later than twenty (20) days before the Court hearing on final approval of the
 Settlement, HMA and KMA shall provide affidavits for the Court, with a copy to Class Counsel,
 attesting that notice was disseminated in a manner consistent with the terms of this Settlement
 Agreement, or as otherwise required by the Court.
        C.      Final Court Approval
        1.      Once the Court enters a preliminary approval order, counsel for the Parties shall
 use their best efforts to promptly obtain entry of a Final Approval Order and Judgment that:

                                             Page 30 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 32 of 40 Page ID
                                   #:2546


                 a.      Finds the Settlement to be fair, reasonable, and adequate;
                 b.      Finds that the Class notice given constitutes the best notice practicable;
                 c.      Approves the release specified in Section VI as binding and effective as to
                         all Class members who have not properly excluded themselves from the
                         Class;
                 d.      Directs that judgment be entered on the terms stated herein; and
                 e.      Provides that the Court will retain jurisdiction over the Parties and Class
                         members to enforce the terms of the final order and judgment.
         2.      Upon entry of the final order and judgment, this Action shall be dismissed, on its
 merits and with prejudice, with respect to all Plaintiffs and all Class members who have not
 properly excluded themselves from the Class, and without prejudice as to anyone else, subject to
 the continuing jurisdiction of the Court, including but not limited to the claims of the named
 plaintiffs and putative class members in Flaherty that are not expressly named, identified, or
 encompassed in this Settlement Agreement.

 VIII. REQUESTS FOR EXCLUSION
         1.      The provisions of this section shall apply to any request by a Class member for
 exclusion from the Class.
         2.      Any Class member may make a request for exclusion by submitting such request
 in writing as set forth in the Class notice.
         3.      Any request for exclusion must be submitted not later than the date specified in
 the Court’s preliminary approval order.
         4.      Any request for exclusion shall (i) state the Class member’s full name and current
 address, (ii) provide the model year and Vehicle Identification Number (“VIN”) of his/her/its
 Class Vehicle(s) and the approximate date(s) of purchase or lease, and (iii) specifically and
 clearly state his/her/its desire to be excluded from the Settlement and from the Class.
         5.      Failure to comply with these requirements and to timely submit the request for
 exclusion will result in the Class member being bound by the terms of the Settlement Agreement.
         6.      Any Class member who submits a timely request for exclusion may not file an
 objection to the Settlement and shall be deemed to have waived any rights or benefits under this
 Settlement Agreement.



                                                Page 31 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 33 of 40 Page ID
                                   #:2547


         7.     HMA and KMA shall report the names of all Class members who have submitted
 a request for exclusion to Class Counsel on a weekly basis, beginning 30 days after the Notice
 Date.
         8.     Class Counsel represent and warrant that they have no other agreements with
 other counsel respecting Class members, including any agreements with respect to referring,
 soliciting, or encouraging any Class members to request to be excluded (or “opt out”) from this
 agreement.
         9.     Upon certification of the Class in connection with the Preliminary Approval of
 this agreement, Class Counsel agree to seek in the Preliminary Approval Order from the Court a
 provision encouraging all written communications to multiple Class members with respect to this
 Agreement to be reviewed and approved by Class Counsel and the Court, and Class Counsel
 agree to abide by that provision as may be required by the Court.

 IX.     OBJECTIONS
         1.     The Parties will request that the Court enter an order requiring any Class member
 who wishes to enter an objection to be considered, to submit a written notice of objection to
 HMA and KMA by the deadline set in the Court’s preliminary approval order.
         2.     To state a valid objection to the Settlement, an objecting Class member must
 provide the following information in his, her, or its written objection: (i) the case name and
 number, In re: Hyundai and Kia Engine Litigation, No. 8:17-cv-00838 (C.D. Cal.); (ii)
 his/her/its full name, current address, and current telephone number; (iii) the model year and VIN
 of his/her/its Class Vehicle(s); (iv) a statement of the objection(s), including all factual and legal
 grounds for the position; (v) copies of any documents the objector wishes to submit in support;
 (vi) the name and address of the lawyer(s), if any, who is representing the objecting Class
 member in making the objection or who may be entitled to compensation in connection with the
 objection; (vii) a statement of whether the Class member objecting intends to appear at the Final
 Approval Hearing, either with or without counsel; (viii) the identity of all counsel (if any) who
 will appear on behalf of the Class member objecting at the Final Approval Hearing and all
 persons (if any) who will be called to testify in support of the objection; and (ix) the signature of
 the Class member objecting, in addition to the signature of any attorney representing the Class
 member objecting in connection with the objection, and date the objection. In addition, any
 Class member objecting to the Settlement shall provide a list of any other objections submitted

                                              Page 32 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 34 of 40 Page ID
                                   #:2548


 by the objector, or the objector’s counsel, to any class action settlements submitted in any court
 in the United States in the previous five years. If the Class member or his or her counsel has not
 made any such prior objection, the Class member shall affirmatively so state in the written
 materials provided with the objection.
        3.      If the objecting Class member intends to appear, in person or by counsel, at the
 final approval hearing, the objecting Class member must so state in the objection. Any Class
 member who does not state his or her intention to appear in accordance with the applicable
 deadlines and other specifications, or who has not filed an objection in accordance with the
 applicable deadlines and other specifications, will be deemed to have waived any objections to
 the Settlement and can be barred from speaking or otherwise presenting any views at the final
 approval hearing.
        4.      The Parties will request that the Court enter an order providing that the filing of
 an objection allows Class Counsel or counsel for HMA and KMA to notice such objecting
 person for and take his, her, or its deposition consistent with the Federal Rules of Civil Procedure
 at an agreed-upon location, and to seek any documentary evidence or other tangible things that
 are relevant to the objection. Failure by an objector to make himself/herself/itself available for a
 deposition or comply with expedited discovery requests may result in the Court striking the
 objection and otherwise denying that person the opportunity to be heard. The Court may tax the
 costs of any such discovery to the objector or the objector’s counsel should the Court determine
 that the objection is frivolous or made for improper purpose.
        5.      Any objector who seeks a fee for their objection shall do so as prescribed under
 Federal Rule of Civil Procedure 23(e)(5)(B).
        6.      These procedures and requirements for objecting are intended to ensure the
 efficient administration of justice and the orderly presentation of any Class member’s objection
 to the Settlement, in accordance with the due process rights of all Class members.
        7.      Any Class member who fails to file and serve timely a written objection
 containing all of the information listed in paragraphs 2 and 3 above, including notice of his/her
 intent to appear at the Final Approval Hearing, shall not be permitted to object to the Settlement
 and shall be foreclosed from seeking any review of the Settlement or the terms of the Settlement
 Agreement by any means, including but not limited to an appeal.



                                             Page 33 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 35 of 40 Page ID
                                   #:2549


        8.       The Parties shall promptly inform the Court of any consideration sought by an
 objector and the circumstances of such a request.

 X.     MISCELLANEOUS
        A.       Choice of Law
        This Settlement Agreement shall be governed by and construed in accordance with the
 substantive laws of the State of California without giving effect to any choice or conflict of law
 provision, or rule that would cause the application of the laws of any other jurisdiction.
        B.       Not Evidence
        1.       The Parties understand and acknowledge that this Settlement Agreement
 constitutes a compromise and settlement of disputed claims. No action taken by the Parties,
 either previously or in connection with the negotiations or proceedings connected with this
 Settlement Agreement, shall be deemed or construed to be an admission of the truth or falsity of
 any claims or defenses heretofore made or an acknowledgment or admission by any party of any
 fault, liability or wrongdoing of any kind whatsoever to any other party.
        2.       Neither this Settlement Agreement nor any act performed or document executed
 pursuant to or in furtherance of it: (a) is, or may be deemed to be, or may be used as, an
 admission of, or evidence of, the validity of any legal claim made by Plaintiffs or Class
 members, or of any wrongdoing or liability of HMA and/or KMA, or (b) is, or may be deemed to
 be, or may be used as, an admission of, or evidence of, any fault or omission of Releasees in any
 proceeding in any court, administrative agency, or other tribunal.
        3.       This provision shall survive the expiration or voiding of the Settlement
 Agreement.
        C.       Headings
        The headings of the sections and paragraphs of this Settlement Agreement are included
 for convenience only and shall not be deemed to constitute part of this Agreement or to affect its
 construction.
        D.       Effect of Exhibits
        The exhibits to this Settlement Agreement are an integral part of the Settlement and are
 expressly incorporated and made a part of this Settlement Agreement.




                                             Page 34 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 36 of 40 Page ID
                                   #:2550


        E.      Entire Agreement
        This Settlement Agreement represents the entire agreement and understanding among the
 Parties and supersedes all prior proposals, negotiations, agreements, and understandings relating
 to the subject matter of this agreement. The Parties acknowledge, stipulate, and agree that no
 covenant, obligation, condition, representation, warranty, inducement, negotiation, or
 understanding concerning any part or all of the subject matter of this agreement has been made
 or relied on except as expressly set forth in this Settlement Agreement. No modification or
 waiver of any provisions of this Settlement Agreement shall in any event be effective unless the
 same shall be in writing and signed by the person or Party against whom enforcement of the
 Agreement is sought.
        F.      Counterparts
        This Settlement Agreement may be executed in one or more counterparts, each of which
 shall be deemed an original as against any Party who has signed it, and all of which shall be
 deemed a single agreement.
        G.      Arm’s-Length Negotiations
        1.      The Parties have negotiated all of the terms and conditions of this Settlement
 Agreement at arm’s length. The provisions for attorneys’ fees and costs and service awards set
 forth herein were negotiated separately from and after agreement on the provisions for relief to
 Plaintiffs and the Class.
        2.      All terms, conditions, and exhibits in their exact form are material and necessary
 to this Settlement Agreement and have been relied upon by the Parties in entering into this
 Settlement Agreement.
        3.      The determination of the terms of, and the drafting of, this Settlement Agreement
 has been by mutual agreement after negotiation, with consideration by and participation of all
 Parties and their counsel. Since this Settlement Agreement was drafted with the participation of
 all Parties and their counsel, the presumption that ambiguities shall be construed against the
 drafter does not apply. The Parties were represented by competent and effective counsel
 throughout the course of settlement negotiations and in the drafting and execution of this
 Settlement Agreement, and there was no disparity in bargaining power among the Parties to this
 Agreement.



                                             Page 35 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 37 of 40 Page ID
                                   #:2551


         H.      Public Statements.
         1.      The Parties and their Counsel agree to keep the substance of this agreement
 confidential until the date on which the agreement is filed with the Court, provided that this
 Section shall not prevent HMA or KMA from disclosing such information, prior to the date on
 which the agreement is filed, to state and federal agencies, independent accountants, actuaries,
 advisors, financial analysts, insurers, or attorneys, nor shall it prevent the Parties and their
 Counsel from disclosing such information to persons or entities (such as experts, courts, co-
 counsel, and/or administrators) to whom the Parties agree disclosure must be made in order to
 effectuate the terms and conditions of the agreement; provided further that HMA and KMA may
 disclose publicly the terms of the agreement that it deems necessary to meet its regulatory
 obligations or fiduciary duties; and provided further that Plaintiffs may disclose the terms to their
 expert(s). Neither the Parties nor their Counsel shall issue (or cause any other Person to issue)
 any press release concerning the existence or substance of this agreement, excepting the jointly-
 created press release described previously in Section IV.C.7.
         I.      Good Faith
         The Parties acknowledge that prompt approval, consummation, and implementation of
 this Settlement is essential. The Parties shall cooperate with each other in good faith to carry out
 the purposes of and effectuate this Settlement, shall promptly perform their respective
 obligations hereunder, and shall attempt to resolve any dispute that may arise under this
 Settlement in a good faith and expeditious manner.
         J.      Continuing Jurisdiction
         The Parties agree the Court may retain continuing and exclusive jurisdiction over them,
 and all Class members, for the purpose of the administration and enforcement of this Settlement.
         K.      Extensions of Time
         The Parties may agree upon a reasonable extension of time for deadlines and dates
 reflected in this Settlement Agreement without further notice (subject to Court approval as to
 court dates).
         L.      Service of Notice
         Whenever, under the terms of this Settlement Agreement, written notice is required to
 HMA, HMC, KMC, or KMA or Class Counsel, such service or notice shall be directed to the




                                              Page 36 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 38 of 40 Page ID
                                   #:2552


 individuals and addresses specified below, unless those individuals or their successors give
 notice to the other parties in writing:
         As to Plaintiffs:           Matthew Schelkopf (pro hac vice)
                                     Sauder Schelkopf
                                     555 Lancaster Ave.
                                     Berwyn, PA 19312
                                     Telephone: (610) 200-0581
                                     Email: mds@sstriallawyers.com

                                     Adam Gonnelli, Esq. (pro hac vice)
                                     THE SULTZER LAW GROUP
                                     85 Civic Center Plaza, Suite 104
                                     Poughkeepsie, NY 12601
                                     Tel: (845) 483-7100
                                     Fax: (888) 749-7747
                                     Email: gonnellia@thesultzerlawgroup.com

                                     Bonner Walsh (pro hac vice)
                                     WALSH PLLC
                                     1561 Long Haul Road
                                     Grangeville, ID 83530
                                     Telephone: (541) 359-2827
                                     Facsimile: (866) 503-8206
                                     Email: bonner@walshpllc.com

                                     Steve W. Berman
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
                                     Telephone: (206) 623-7292
                                     Fax: (206) 623-0594
                                     Email: steve@hbsslaw.com


         As to HMA, HMC,
         KMC and KMA:                Shon Morgan
                                     QUINN EMANUEL URQUHART
                                     & SULLIVAN, LLP
                                     865 S. Figueroa St. 10th Floor
                                     Los Angeles, California 90017


        IN WITNESS HEREOF, each of the Parties hereto has caused this agreement to be
 executed, as of the day(s) set forth below.



                                             Page 37 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 39 of 40 Page ID
                                   #:2553




 Dated: October ____, 2019    By: _________________________
                                  Matthew Schelkopf
                                  Sauder Schelkopf
                                  555 Lancaster Ave.
                                  Berwyn, PA 19312
                                  Telephone: (610) 200-0581
                                  Email: mds@sstriallawyers.com

                                  Adam Gonnelli, Esq.
                                  THE SULTZER LAW GROUP
                                  85 Civic Center Plaza, Suite 104
                                  Poughkeepsie, NY 12601
                                  Tel: (845) 483-7100
                                  Fax: (888) 749-7747
                                  Email: gonnellia@thesultzerlawgroup.com
                                  Co-Lead Counsel

                                  Bonner Walsh
                                  WALSH PLLC
                                  1561 Long Haul Road
                                  Grangeville, ID 83530
                                  Telephone: (541) 359-2827
                                  Facsimile: (866) 503-8206
                                  Email: bonner@walshpllc.com
                                  Executive Committee

                              Counsel for Plaintiffs, In re: Hyundai and Kia Engine
                              Litigation, No. 8:17-cv-00838 (C.D. Cal.)


 Dated: October ____, 2019    By: _________________________
                                  Steve W. Berman
                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                  1301 Second Avenue, Suite 2000
                                  Seattle, WA 98101
                                  Telephone: (206) 623-7292
                                  Fax: (206) 623-0594
                                  Email: steve@hbsslaw.com

                                  Christopher R. Pitoun
                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                  301 N. Lake Ave., Suite 920
                                  Pasadena, CA 91101
                                  Tel: (213) 330-7150

                                   Page 38 of 39
Case 8:17-cv-00838-JLS-JDE Document 117-1 Filed 12/12/19 Page 40 of 40 Page ID
                                   #:2554


                                  Fax: (213) 330-7152
                                  Email: christopherp@hbsslaw.com

                                  Robert Hilliard
                                  HILLIARD MUNOZ GONZALES L.L.P.
                                  719 S Shoreline Blvd, Suite #500
                                  Corpus Christi, TX 78401
                                  Tel: (361) 882-1612
                                  Fax: (361) 882-3015
                                  Email: bobh@hmglawfirm.com

                              Counsel for Plaintiffs, Flaherty v. Hyundai Motor
                              Company, et al., No. 18-cv-02223 (C.D. Cal.)


 Dated: October ____, 2019    By: _________________________
                                  Shon Morgan
                                  QUINN EMANUEL URQUHART
                                  & SULLIVAN, LLP
                                  865 S. Figueroa St. 10th Floor
                                  Los Angeles, California 90017

                              Counsel for Defendants Hyundai Motor America, Hyundai
                              Motor Company, Kia Motors Company and Kia Motors
                              America




                                   Page 39 of 39
